Citation Nr: 0101632	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  99-18 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to restoration of a 10 percent rating for 
dermatophytosis for the period from May 1, 1987 through 
December 10, 1998.

Entitlement to a increased rating for dermatophytosis, 
evaluated 10 percent disabling since December 11, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from May 1960 to May 
1963.

Based on an original claim, a March 1980 rating decision of a 
Department of Veterans Affairs (VA) regional office (RO), 
among other actions, granted service connection for 
dermatophytosis, effective November 16, 1979; a 10 percent 
rating was assigned.  The rating then assigned for 
dermatophytosis was not appealed.  Subsequent unappealed 
rating decisions of January 1983 and January 1985 confirmed 
and continued the 10 percent evaluation for dermatophytosis.

The RO entered a February 3, 1987 rating decision which 
reduced the evaluation for dermatophytosis from 10 percent to 
noncompensable, effective May 1, 1987.  Additionally, the RO 
confirmed and continued a 10 percent evaluation for a back 
disability.  The noncompensable evaluations assigned for 
residuals of a fracture of the right ankle and a left 
varicocele were not addressed by the rating decision.  A 
February 12, 1987 notice letter informed the veteran that his 
service-connected disability, identified as condition of the 
skeletal system, had improved and that a noncompensable 
evaluation had been assigned.  Further, he was advised that 
the combined evaluation for all service-connected 
disabilities was now 10 percent.

In a letter received by the RO on January 8, 1999, the 
veteran stated, " I want to know what happened to the 10% I 
was awarded for skin condition many years past."  In a 
letter to the veteran dated in April 1999, the RO advised 
that the February 12, 1987 notice letter was erroneous in 
regard to which service-connected disability had been 
reduced.  The RO noted that a skin condition had been reduced 
to 0% disabling, while a lumbar spine condition had remained 
10% disabling.  Further, it was pointed out that, despite the 
error, the veteran had been paid correctly at the 10% 
disabled rate.  In correspondence subsequently received in 
April 1999, the veteran specifically asserted that his skin 
condition had become worse and requested that a claim for 
increased disability be "reopened."


Following a June 1999 VA dermatologic examination, the RO 
then entered a decision in June 1999 assigning a 10 percent 
evaluation for dermatophytosis, effective January 8, 1999, 
the date of receipt of the veteran's correspondence raising a 
question about the percentage rating assigned for his skin 
condition.  In his July 1999 notice of disagreement with the 
assignment, currently, of a 10 percent evaluation for a skin 
condition, the veteran alleged that such 10 percent 
evaluation should have remained in effect from February 1987.  
The RO deemed the veteran's allegation to be a claim for an 
effective date prior to January 8, 1999, for assignment of a 
10 percent evaluation for dermatophytosis.  Upon receipt of 
requested VA outpatient records, the RO entered a decision in 
August 1999 assigning a 10 percent evaluation for 
dermatophytosis, effective December 11, 1998.

Having reviewed the procedural history of the case, it is 
clear to the Board that the RO implicitly determined that the 
February 1987 rating action reducing the veteran's evaluation 
for dermatophytosis to a noncompensable rating was a final 
determination.  Accordingly, the RO regarded the veteran's 
correspondence, received on January 8, 1999, as a reopened 
claim for an increased rating for a skin condition.  However, 
it is the Board's determination that the February 12, 1987 
notice letter simply did not communicate to the veteran that 
the RO's adjudication had resulted in a reduction of his 
evaluation for dermatophytosis from 10 percent to 
noncompensable.  The Board concludes that a claim for 
restoration of a 10 percent rating for dermatophytosis has 
remained in open status since May 1, 1987, the date upon 
which the rating was reduced.  Accordingly, the issues have 
been reframed as they appear on the title page of this 
decision.

In his formal appeal to the Board (VA Form 9) with respect to 
a higher evaluation for a skin disorder, received in August 
1999, the veteran placed an "X" in a box indicating that he 
did not want a Board hearing.  He also darkened in a box 
indicating that he wanted a Board hearing.  Subsequently, in 
a VA Form 9 received in mid-October 1999, he placed an "X" 
in a box indicating that he did not wish to have a hearing 
before a Member of the Board.  Thereafter, in response to a 
letter of late-October 1999 from the RO, the veteran 
specifically signed a statement indicating that he did not 
wish to appear at a hearing regarding the current appeal.  
The Board is satisfied that the veteran has explicitly 
withdrawn his request for a Board hearing.


FINDINGS OF FACT

1.  The available medical evidence demonstrates that 
dermatophytosis involved minimal erythema and scaling on the 
chest when the veteran was examined by VA in December 1986.  

2.  At the time the veteran's 10 percent evaluation for 
dermatophytosis was reduced to a noncompensable rating 
effective May 1, 1987, the medical evidence of record did not 
reveal sustained improvement in the condition.

3.  The available medical evidence demonstrates that, since 
December 11, 1998, dermatophytosis has been manifested by 
some exfoliation of the right hand, and by some patchy, 
hyperpigmented areas of the groin, arms, back and chest, 
without constant exudation or constant itching or extensive 
lesions or marked disfigurement.  



CONCLUSIONS OF LAW

1.  Restoration of a 10 percent evaluation for 
dermatophytosis, during the period from May 1, 1987 through 
December 10, 1998, is warranted.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 3.344, 4.118, Diagnostic 
Codes 7806, 7813 (2000).

2.  A rating in excess of 10 percent for dermatophytosis 
since December 11, 1998 is not warranted.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. § 4.118, Diagnostic 
Codes 7806, 7813 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

A January 1961 service department treatment entry reflects 
that the veteran was seen at a clinic for a corn or 
dermatological growth on a foot.

On VA examination performed in January 1980, the diagnosis 
was dermatophytosis, groin and feet, mild at present.  When 
the veteran was examined by VA in December 1982, the 
diagnoses were dermatophytosis, feet and groin; and 
pityriasis versicolor.  The assessment was that both 
conditions were mild at present.  On VA examination in 
December 1984, the impression was that the veteran had just a 
mild amount of erythema and scaling on the palms and soles.  
There was, in addition, just a mild amount of erythema and 
scaling on the chest and back.  

A VA dermatologic examination was performed in December 1986.  
The veteran related that he had a 20 to 25 year history of 
dry skin over the chest, arms, legs and back.  The current 
examination revealed only minimal erythema and scaling of the 
chest.  The diagnosis was very mild chronic, recurring 
dermatitis.

The next pertinent item of medical evidence in the claims 
folder, following the report of the December 1986 
dermatologic examination, is the report of a VA outpatient 
treatment clinic visit on December 11, 1998.  The veteran 
indicated that he was using Clortrimazole for the hands.  He 
noted that Clortrimazole had helped somewhat, but was too 
greasy for him to use during the day.  Clinical inspection 
revealed that the right hand exhibited dryness and scaling; 
the left hand was not as involved.  The groin area was fairly 
clear; patches were not as prominent.  There was no tinea of 
the feet.  The impression was dermatophytosis.  

A VA dermatologic examination was performed in June 1999.  
According to the veteran's history, a skin rash had been 
present since service.  The skin rash started in the groin 
and had progressed to the right hand, both arms, chest and 
back.  The rash affecting the palm of the hand was sometimes 
painful when it involved the skin around the finger joints.  
Clinical inspection showed that the palm of the right hand 
was cracked, crusted and exfoliating.  The areas of the 
groin, arms, back and chest were patchy.  The skin was 
slightly raised and bumpy.  The areas were hyperpigmented.  
There was no exfoliation, ulceration, or crusting.  There 
were no associated systemic or nervous manifestations.  The 
assessment was tinea versicolor.

Statements were received from the veteran in support of the 
his claims.  He argued that his skin condition had not 
improved, and claimed that a 10 percent rating should have 
remained in effect from May 1, 1987, the date upon which the 
rating was reduced to noncompensable.  Further, the veteran 
maintained that a rating greater than 10 percent should be 
assigned for his skin condition, which affected various parts 
of his body, including the hands.  He claimed that he was 
forced to retire because of his skin condition, since the 
skin of his right hand, the dominant hand, would crack open 
and bleed on floors and building materials at his work place.  
He pointed out that he had been a construction worker and had 
been compelled to wear a cloth bandage and glove to keep 
blood away from things he came in contact with at work.  He 
related that, over the years in the construction business, he 
was exposed to the elements.  Accordingly, he contended that 
he experienced a lot of hand pain, as well as break down of 
the skin, with itching, flaking, bleeding, and cracking open 
of the hands.  

II.  Analysis

The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2000).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2000).

Dermatophytosis is rated on the basis of eczema.  38 C.F.R. 
§ 4.118, Diagnostic Code 7813.  

A noncompensable rating is warranted for eczema with slight, 
if any, exfoliation, exudation or itching if on a nonexposed 
surface or small area.  A 10 percent rating is warranted for 
eczema with exfoliation, exudation or itching, if involving 
an exposed surface or extensive area.  A 30 percent rating is 
warranted for eczema with exudation or itching constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating is warranted for eczema with ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or where the disorder is exceptionally 
repugnant.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2000).

A review of record demonstrates that VA medical examinations, 
performed in January 1980, December 1982, and December 1984, 
showed that the veteran's skin condition at various times 
produced mild symptoms involving the hands, feet, chest, 
back, and groin.  Thereafter, a VA dermatologic examination 
in December 1986 revealed that skin symptoms consisted of a 
very mild dermatitis confined only to the chest.  However, 
the condition produced erythema, as well as scaling.  In the 
opinion of the Board, it is a close question as to whether 
erythema and scaling over the entire chest represents an 
extensive area.  However, what is clear is that it does not 
represent a significantly smaller area than the feet and 
groin, which is how the disorder was manifested at the time 
the initial 10 percent rating was assigned.

Where a rating for a skin disorder has been in effect for 
five or more years, the rating will not be reduced on the 
basis of only one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
38 C.F.R. § 3.344, as in effect in 1987 and currently.  
Accordingly, restoration of a 10 percent rating for the 
service-connected skin disorder is warranted, effective May 
1, 1987.

The report of the December 11, 1998 VA outpatient visit, 
followed by the June 1999 report of a VA dermatologic 
examination, show that the skin symptoms now involve the 
hands, which are exposed surfaces; thereafter, the June 1999 
examination revealed patchy, hyperpigmented areas involving 
the groin, arms, back and chest; additionally, there was 
exfoliation involving the right hand.  Whereas the areas 
currently involved are greater than in earlier years, none of 
the requirements for a 30 percent rating are currently shown 
to be met.  Constant exudation or constant itching is not 
demonstrated.  The skin lesions, although involving a broader 
area, are not extensive lesions.  The groin, arms, back and 
chest had only patchy, raised, hyperpigmented areas.  The 
significant lesions were confined to the right hand.  Marked 
disfigurement is also not demonstrated.  Accordingly, an 
evaluation in excess of the current 10 percent rating for the 
service-connected skin disorder is not warranted.

ORDER

Entitlement to restoration of a 10 percent rating for 
dermatophytosis for the period from May 1, 1987 through 
December 10, 1998 is granted, subject to law and regulations 
governing payment of monetary awards.

Entitlement to a increased rating for dermatophytosis, 
evaluated 10 percent disabling since December 11, 1998 is 
denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 

